Citation Nr: 1018429	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Propriety of the retroactive reduction in the amount of the 
appellant's death pension benefits based on her receipt of 
Social Security Administration (SSA) benefits.  

(The issue of entitlement to service connection for the cause 
of the Veteran's death is the subject of a separate decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from February 1970 to January 1972.  The 
Veteran died on May [redacted], 2005.  This matter is before the Board 
on appeal from a July 2008 decisional letter of the St. Paul, 
Minnesota RO, Pension Management Center, that retroactively 
reduced the appellant's monthly VA death pension benefit, 
effective from July 1, 2005, following a recalculation of her 
income based on information that she was receiving unreported 
SSA benefits.

Following the July 2008 notice to the appellant that her VA 
death pension benefits were being reduced, she was also 
notified (in August 2008) that an overpayment in the amount 
of $13,321.00 had been created.  The appellant requested a 
waiver of the overpayment.  In September 2008 the Committee 
on Waivers and Compromises granted her request.  
Consequently, this decision addresses only her challenge to 
the determination that SSA benefits are countable income as a 
matter of law.  


FINDINGS OF FACT

The Veteran received death pension benefits at a rate that 
did not account for her unreported income from SSA benefits 
(which is countable income for VA death pension benefits 
purposes).


CONCLUSION OF LAW

The retroactive reduction of the amount of the appellant's 
monthly VA death pension benefits based on recalculation of 
her income to encompass her receipt of SSA benefits was in 
accordance with governing law and regulations, and was 
proper.  38 U.S.C.A. §§ 101, 1501, 1503, 1521, 1541, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.21, 3.22, 
3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant appeal, there is no dispute as to the relevant facts 
and the law is controlling.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

Nonetheless, the Board notes that the appellant was notified 
by a May 2008 letter of the RO's intent to reduce her monthly 
death pension benefits due to her receipt of SSA benefits.  
She was afforded the opportunity to submit evidence and/or 
argument as to why her monthly benefits should not be 
reduced, and to submit a report of any unreimbursed medical 
expenses which might offset the reduction in benefits.  After 
she appealed the reduction in benefits, she and her 
representative were notified of the reasons for the action, 
and were again afforded an opportunity to present evidence 
and/or argument.  These actions are sufficient to satisfy any 
VA duties to notify and assist the appellant.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

In July 2005, the appellant filed a claim for dependency and 
indemnity compensation and death pension benefits.  In her 
application, she reported that she was not receiving income 
from any sources, including SSA.
By a November 2005 letter, the appellant was advised that she 
was awarded VA death pension benefits, effective May [redacted], 2005, 
because the record showed the deceased Veteran had served 
during a period of war and because she met the income and net 
worth requirements set by law.  She was further advised that 
she was awarded the benefit because the record showed she had 
no income from May [redacted], 2005.  The notice letter advised her 
that she was obligated to provide prompt notice of any 
changes in her income, net worth, or dependency status, and 
that "income" included SSA benefits.

Thereafter, information from SSA was received to the effect 
that the appellant had been in receipt of SSA benefits since 
May 2005; the information specifically showed that she was 
awarded SSA benefits at the rate of $489.00 per month from 
May 2005, at the rate of $509.00 per month from December 
2005, at the rate of $526.00 per month from December 2006, 
and at the rate of $538.00 per month from December 2007.  In 
May 2008 the RO notified the appellant that they had 
information she was receiving SSA benefits, and (as SSA 
benefits are considered countable income) proposed to reduce 
her monthly VA death pension benefits retroactively from July 
1, 2005.  The proposed reduction was implemented by the July 
2008 decisional letter.

The law provides that the surviving spouse of a veteran who 
meets the wartime service requirements will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.  In determining annual countable income for 
nonservice-connected pension benefits, all payments of any 
kind or from any source, including salary, retirement or 
annuity payments, or similar income shall be included.  
38 U.S.C.A. § 1503(a).  Payments of any kind from any source 
are counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  Income from SSA benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.

The appellant has argued, in essence, that her VA death 
pension benefits were improperly reduced based on information 
received under another individual's Social Security number.  
She explained that on one occasion she attempted to contact 
the RO to discuss her claim and an erroneous Social Security 
number was entered in the system; therefore, she had to 
submit by facsimile a copy of her driver's license, military 
identification card, and Social Security card.  A review of 
the record found that she did contact the RO in September 
2008, and she was advised that the wrong Social Security 
number was entered in the system.  She subsequently submitted 
a copy of her driver's license, military identification card, 
and Social Security card (all of which were received in 
October 2008).  However, a close review of the record also 
found that the benefits information received from SSA was 
under the Social Security numbers of the appellant and the 
deceased Veteran.  There is nothing in the record to show, or 
even suggest, that SSA information based on another 
individual's Social Security number was applied to the 
appellant's claim, or that her VA death pension benefits were 
reduced based on SSA information pertaining to another 
individual.  Significantly, the appellant has also submitted 
copies of letters she received from SSA over the years.  
These letters provide the appellant information about her SSA 
benefits (to include the monthly rates of her SSA benefits) 
and the information therein comports with the information VA 
received from SSA. 

The law in this matter is clear; SSA benefits are to be 
included as countable income.  Accordingly, the Board finds 
that the RO properly reduced the appellant's VA death pension 
benefits based on her receipt of income from SSA benefits 
effective July 1, 2005.  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law (and not the facts of the 
case) is dispositive, the claim must be denied based on a 
lack of entitlement under the law).




ORDER

The appeal challenging the propriety in the retroactive 
reduction of the amount of the appellant's VA death pension 
benefits based on her receipt of SSA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


